United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.G., Appellant
and
U.S. POSTAL SERVICE, GARY-TOLLESTON
STATION, Gary, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephanie N. Leet, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1433
Issued: October 24, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 19, 2017 appellant, through counsel, filed a timely appeal from a May 24, 2017
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). The last merit
decision in this case was an August 21, 2013 Board decision.2 As there was no merit decision
issued by OWCP within 180 days of this appeal, pursuant to the Federal Employees’

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The decision of the Board is final upon the expiration of 30 days from the date of issuance, and is final as to the
subject matter appealed. 20 C.F.R. § 501.6(d).

Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to
review the merits of this case.4
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
On appeal counsel contends that OWCP erred as it did not consider her brief and a new
medical report dated June 13, 2016 from Dr. Neil Allen, a Board-certified internist and
neurologist, submitted by appellant along with her request for reconsideration. She asserts that
this evidence establishes causal relationship and requests that the Board accept appellant’s claim.
FACTUAL HISTORY
This case has previously been before the Board.5 The facts as presented in the prior
Board decision are incorporated herein by reference. The relevant facts are as follows.
On June 15, 2012 appellant, then a 44-year-old supervisor of customer services, filed an
occupational disease claim (Form CA-2) alleging work-related tendinitis. She noted that she first
became aware of her condition on November 19, 2009 and realized its connection to her federal
employment on December 8, 2009.
By letter dated July 10, 2012, OWCP informed appellant of the deficiencies in her claim
and afforded her 30 days to submit additional evidence and respond to its questionnaire.
In an August 3, 2012 statement, appellant indicated that she performed the duties of a
clerk for a two-week period due to a staff shortage. She pushed all-purpose containers, gurneys,
and hand trucks, carried tubs and parcels, and sorted and loaded mail for deliveries. As a result,
appellant injured both shoulders. She submitted medical evidence dated March 13 to May 9,
2012 which addressed her bilateral shoulder conditions and physical therapy.
By decision dated September 7, 2012, OWCP denied appellant’s occupational disease
claim, finding that the medical evidence of record did not contain a medical diagnosis from a
physician in connection with the accepted factors of employment. It noted that the reports from
a nurse practitioner and a physical therapist were not countersigned by a qualified physician, and
were therefore of no probative value.
On October 15, 2012 appellant requested reconsideration. She did not submit any
additional evidence. In an October 24, 2012 decision, OWCP denied appellant’s request for
3

5 U.S.C. § 8101 et seq.

4

The Board notes that appellant submitted new evidence with her appeal. The Board, however, is precluded from
reviewing evidence as its review of the case record is limited to the evidence of record which was before OWCP at
the time it issued its final decision. 20 C.F.R. § 501.2(c)(1); see Steven S. Saleh, 55 ECAB 169 (2003).
5

Docket No. 13-0896 (issued August 21, 2013).

2

reconsideration of the merits of the claim under section 8128(a) of FECA. It found that her
reconsideration request neither raised substantive legal questions nor included relevant and
pertinent new evidence.
On December 17, 2012 appellant again requested reconsideration and submitted new
evidence. On March 1, 2013 OWCP denied modification of the September 7, 2012 decision. It
found that the medical evidence submitted did not contain a rationalized medical opinion
explaining how appellant’s diagnosed bilateral shoulder conditions were caused by the
established employment factors.
On March 5, 2013 appellant appealed the September 7, 2012 and March 1, 2013
decisions to the Board. The Board, on August 21, 2013, affirmed these decisions, finding that
appellant had not met her burden of proof to establish a bilateral shoulder condition causally
related to the accepted employment factors.
Appellant again requested reconsideration on March 10, 2014. She did not submit
additional evidence. In a May 28, 2014 decision, OWCP denied appellant’s request
reconsideration of the merits of the claim under section 8128(a). It again found that
reconsideration request neither raised substantive legal questions nor included relevant
pertinent new evidence.

any
for
her
and

On June 3, 2015 appellant again requested reconsideration.
By decision dated May 24, 2017, OWCP denied appellant’s request for reconsideration of
the merits of her claim, finding that it had neither raised substantive legal questions nor included
relevant and pertinent new evidence sufficient to warrant reopening the case for further merit
review under section 8128(a).
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, decrease or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”6
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a). As one such limitation, 20 C.F.R. § 10.607(a) provides that

6

5 U.S.C. § 8128(a).

3

an application for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.7
OWCP should review the file to determine whether the application for reconsideration
was received within one year of a merit decision. Timeliness is determined by the document
receipt date of the reconsideration request the received date in the Integrated Federal Employees’
Compensation System (iFECS). If the request for reconsideration has a document received date
greater than one year, the request must be considered untimely.8
OWCP will consider an untimely application only if the application demonstrates clear
evidence of error on the part of it in its most recent merit decision. The application must
establish, on its face, that such decision was erroneous.9
The term clear evidence of error is intended to represent a difficult standard.10 If clear
evidence of error has not been presented, OWCP should deny the application by letter decision,
which includes a brief evaluation of the evidence submitted and a finding made that clear
evidence of error has not been shown.11
ANALYSIS
The Board finds that this case is not in posture for decision and must be remanded to
OWCP for application of the appropriate standard of review.12
An application for reconsideration must be received by OWCP within one year of the
date of the last merit review of the claim, including any merit review by the Board.13 The last
merit decision of record was the Board’s August 21, 2013 decision.14 On March 10, 2014
appellant submitted a timely reconsideration request, within one year of the Board’s August 21,
2013 decision. On May 28, 2014 OWCP denied her request for reconsideration finding that she
neither raised substantive legal questions nor included relevant and pertinent new evidence
sufficient to warrant merit review. Appellant again requested reconsideration on June 3, 2015.
By decision dated May 24, 2017, OWCP denied her request, finding that she neither raised
substantive legal questions nor included relevant and pertinent new evidence sufficient to
warrant merit review.
7

20 C.F.R. § 10.607(a).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4.b (February 2016).

9

20 C.F.R. § 10.607.

10

Supra note 8 at Chapter 2.1602.5.a (February 2016).

11

Id. at Chapter 2.1602.5.b.

12

See C.W., Docket No. 17-0836 (issued August 7, 2017); K.K., Docket No. 16-1187 (issued February 7, 2017);
E.B., Docket No. 16-0746 (issued June 1, 2016).
13

See Mary E. Schipske, 43 ECAB 318 (1991); see also C.V., Docket No. 14-1293 (issued February 23, 2015).

14

Supra note 5.

4

The Board finds that, in its May 24, 2017 decision, OWCP erroneously applied the
standard of review for timely requests for reconsideration as set forth at 20 C.F.R. §§ 10.605
through 10.607. As more than one year had elapsed from the August 21, 2013 merit decision to
the filing of appellant’s request for reconsideration on June 3, 2015, OWCP should have applied
the clear evidence of error legal standard.15 This is the appropriate standard for cases in which a
reconsideration request is untimely filed.16 As such, the Board will remand the case to OWCP
for application of the standard for reviewing an untimely request for reconsideration as set forth
in 20 C.F.R. § 10.607(b) under the more stringent clear evidence of error standard.17 Following
any necessary further development, OWCP shall issue an appropriate decision.
On appeal counsel contends that OWCP committed clear evidence of error as it did not
consider her brief and a new medical report dated June 13, 2016 from Dr. Allen submitted by
appellant along with her request for reconsideration.18 She asserts that this evidence establishes
causal relationship and asks that the Board accept appellant’s claim. As set forth above, the
Board does not have jurisdiction over the merits of the claim. Furthermore, the case will be
remanded to OWCP for application of the appropriate standard of review because appellant’s
request for reconsideration was untimely submitted.
CONCLUSION
The Board finds that the case is not in posture for decision.

15

See John W. O Connor, 42 ECAB 797 (1991).

16

See Donna M. Campbell, 55 ECAB 241 (2004).

17

Dewayne C. Davis, Docket No. 94-2346 (issued August 14, 1997).

18

The Board notes that the evidence counsel claimed he submitted to OWCP on reconsideration is not contained
in the case record.

5

ORDER
IT IS HEREBY ORDERED THAT the May 24, 2017 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further proceedings
consistent with this decision.
Issued: October 24, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

